     Case 2:19-cv-00192-RFB-EJY Document 17 Filed 10/27/20 Page 1 of 3



 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                   ***
 4    CHARLES E. McDONALD,                                   Case No. 2:19-cv-00192-RFB-EJY
 5                   Plaintiff,
                                                                           ORDER
 6           v.
 7    D. PRATER, et al.,
 8                   Defendants.
 9

10          The Court has been informed the Plaintiff is no longer incarcerated.

11          Under LR IA 3-1, an attorney or pro se party must immediately file with the Court written

12   notification of their email address, telephone number, as well as any change of mailing address. The

13   notification must include proof of service on each opposing party or the party’s attorney. Failure to

14   comply with this rule may result in the dismissal of the action, entry of default judgment, or other

15   sanctions as deemed appropriate by the Court.

16          To allow Plaintiff thirty (30) days in which to comply with this order, the Court hereby

17   vacates the Inmate Early Mediation (“IEM”) set for Friday, November 6, 2020, at 11:15 a.m.

18          IT IS HEREBY ORDERED that Plaintiff Charles E. McDonald must file with the Court a

19   written notification of his email address and telephone number on or before November 25, 2020.

20          IT IS FURTHER ORDERED that the IEM scheduled for November 6, 2020, at 11:15 a.m.,

21   is vacated. The IEM will be rescheduled in due course and the stay currently in place will remain

22   operative through the rescheduled IEM. The Office of the Attorney General must file the report

23   form attached to this Order regarding the result of the rescheduled mediation three days after the

24   mediation is held.

25          DATED this 27th day of October, 2020.

26

27
                                                  ______________________________________
28                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
     Case 2:19-cv-00192-RFB-EJY Document 17 Filed 10/27/20 Page 2 of 3




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    CHARLES E. McDONALD,                                     Case No. 2:19-cv-00192-RFB-EJY
 5                                      Plaintiff,
                                                          Attorney General’s Report of Results of 90-
 6                   v.                                                  Day Stay
 7    D. PRATER, et al.,
 8                                   Defendants.
 9
10     NOTE: This form must be filed only by the Office of the Attorney General. The inmate
                             plaintiff MUST NOT file this form.
11

12          On October 26, 2020, the Court ordered the Office of the Attorney General of the State of

13   Nevada to file its 90-day report three-days after the rescheduled mediation. By filing this form, the

14   Office of the Attorney General hereby complies with that order.

15                                           REPORT FORM

16   [Identify which of the following two situations (identified in bold type) describes the case, and

17   follow the instructions corresponding to the proper statement.]

18   Situation One: Mediated Case: The case was assigned to mediation by a court-appointed
     mediator during the 90-day stay. [If this statement is accurate, check ONE of the six statements
19   below and fill in any additional information as required, then proceed to the signature block.]

20          ____    A mediation session with a court-appointed mediator was held on [enter date], and
                    as of this date, the parties have reached a settlement (even if paperwork to
21                  memorialize the settlement remains to be completed). (If this box is checked, the
                    parties are on notice that they must SEPARATELY file either a contemporaneous
22                  stipulation of dismissal or a motion requesting that the Court continue the stay in
                    the case until a specified date upon which they will file a stipulation of dismissal.)
23
            ____    A mediation session with a court-appointed mediator was held on [enter date], and
24                  as of this date, the parties have not reached a settlement. The Office of the Attorney
                    General therefore informs the Court of its intent to proceed with this action.
25
             ____ No mediation session with a court-appointed mediator was held during the 90-day
26                stay, but the parties have nevertheless settled the case. (If this box is checked, the
                  parties are on notice that they must SEPARATELY file a contemporaneous stipulation
27                of dismissal or a motion requesting that the Court continue the stay in this case until
                  a specified date upon which they will file a stipulation of dismissal.)
28

                                                      2
     Case 2:19-cv-00192-RFB-EJY Document 17 Filed 10/27/20 Page 3 of 3




 1          ____   No mediation session with a court-appointed mediator was held during the 90-day
                   stay, but one is currently scheduled for [enter date].
 2
            ____ No mediation session with a court-appointed mediator was held during the 90-day
 3               stay, and as of this date, no date certain has been scheduled for such a session.
 4          ____   None of the above five statements describes the status of this case.
                   Contemporaneously with the filing of this report, the Office of the Attorney General
 5                 of the State of Nevada is filing a separate document detailing the status of this case.
 6                                                    *****
 7   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned to
     mediation with a court-appointed mediator during the 90-day stay; rather, the parties were
 8   encouraged to engage in informal settlement negotiations. [If this statement is accurate, check
     ONE of the four statements below and fill in any additional information as required, then proceed
 9   to the signature block.]
10          ____   The parties engaged in settlement discussions and as of this date, the parties have
                   reached a settlement (even if the paperwork to memorialize the settlement remains to
11                 be completed). (If this box is checked, the parties are on notice that they must
                   SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
12                 requesting that the Court continue the stay in this case until a specified date upon
                   which they will file a stipulation of dismissal.)
13
            ____   The parties engaged in settlement discussions and as of this date, the parties have not
14                 reached a settlement. The Office of the Attorney General therefore informs the Court
                   of its intent to proceed with this action.
15
            ____   The parties have not engaged in settlement discussions and as of this date, the parties
16                 have not reached a settlement. The Office of the Attorney General therefore informs
                   the Court of its intent to proceed with this action.
17
            ____   None of the above three statements fully describes the status of this case.
18                 Contemporaneously with the filing of this report, the Office of the Attorney General
                   of the State of Nevada is filing a separate document detailing the status of this case.
19

20          Submitted this _______ day of __________________, ______ by:
21
     Attorney Name:
22                    Print                                       Signature
23   Address:                                            Phone:
24                                                       Email:
25

26

27

28

                                                     3
